HEAD, J.
The special term of the city court was legally and regularly called. — Acts, 1857-58, p. 56; Nugent v. State, 19 Ala. 544; Harrington v. State, 36 Ala. 236; Code of 1886, §§ 752, 753; Grant v. State, 62 Ala. 233; Martin v. State, 77 Ala. 1.
We have carefully examined all the other exceptions raised by the record, and find them so plainly without merit that comment is unnecessary. The indictment and trial were, in all respects, legal and regular, and the prisoner lawfully condemned. Let the law be enforced.
The judgment of the city court must be affirmed; and the time fixed therein for the execution of the sentence of death having passed, Friday, January 21; 1898, is hereby fixed for the execution of said sentence.
Affirmed.